Exhibit 10.1

 

MobileIron, Inc.
Amended and Restated  Non-Employee Director Compensation Policy

Adopted:  February 24, 2016

Effective Date:  February 24, 2016

 

Each member of the Board of Directors (the “Board”) who is not also serving as
an employee of MobileIron, Inc. (“MobileIron”) or any of its subsidiaries (each
such member, an “Eligible Director”) will receive the compensation described in
this Amended and Restated Non-Employee Director Compensation Policy (the
“Director Compensation Policy”) for his or her Board service following the
closing of the initial public offering of the common stock (the “Common Stock”)
of MobileIron (the “IPO”). 

 

This Director Compensation Policy amends and restates MobileIron’s Non-Employee
Director Compensation policy that first became effective on June 11, 2014,  the
date of the underwriting agreement between MobileIron and the underwriters
managing the IPO and was subsequently amended on October 27, 2015.  The Director
Compensation Policy may be amended at any time in the sole discretion of the
Board or the Compensation Committee of the Board.

 

Annual Cash Compensation

 

The annual cash compensation amount set forth below is payable in equal
quarterly installments, payable in arrears on the last day of each fiscal
quarter in which the service occurred. If an Eligible Director joins the Board
or a committee of the Board (“Committee”) at a time other than effective as of
the first day of a fiscal quarter, each annual retainer set forth below will be
pro-rated based on days served in the applicable fiscal year, with the pro-rated
amount paid for the first fiscal quarter in which the Eligible Director provides
the service, and regular full quarterly payments thereafter. All annual cash
retainer fees are vested upon payment.

 

 

 

 

1.

Annual Board Service Retainer (1):

 

a.

$25,000 for Eligible Directors who are members of the Compensation Committee

 

b.

$35,000 for Eligible Directors who are not members of the Compensation Committee

 

 

 

2.

Annual Committee Chair Service Retainer (2)

 

a.

Chairman of the Audit Committee: $20,000

 

b.

Chairman of the Compensation Committee: $10,000

 

c.

Chairman of the Nominating & Corporate Governance Committee: $10,000

 

 

 

 

(1)

Increased amounts payable to members of the Audit Committee reflected above and
approved by the disinterested members of the Board as of October 27, 2015 are
payable commencing with the third fiscal quarter of 2015, with any amounts not
previously paid for such third fiscal quarter paid promptly after October 27,
2015.

 

(2)

Eligible Directors who serve as a Committee Chair will not receive the annual
retainer for service as a member on such Committee.

 





1

 

--------------------------------------------------------------------------------

 



3

 

 

3.

Annual Committee Member Service Retainer:

 

a.

Member of the Audit Committee: $10,000

 

b.

Member of the Compensation Committee: $6,000

 

c

Member of the Compensation Committee: $6,000

 

Equity Compensation

 

The equity compensation set forth below will be granted under the MobileIron,
Inc. 2014 Equity Incentive Plan (the “Plan”), subject to stockholder approval of
the Plan, and will be documented on the applicable form of equity award
agreement most recently approved for use by the Board (or a duly authorized
committee thereof) for Eligible Directors. All stock options granted under the
Director Compensation Policy will be nonstatutory stock options, with an
exercise price per share equal to 100% of the Fair Market Value (as defined in
the Plan) of the underlying Common Stock on the date of grant, and a term of ten
years from the date of grant (subject to earlier termination in connection with
a termination of service as provided in the Plan).  

 

1.Initial RSU Grant: On the date of an initial election to the Board (or, if
such date of initial election is not a market trading day, the first market
trading day thereafter) of an Eligible Director who is elected following the
effective date of MobileIron’s IPO (a “Post-IPO Director”), the Post-IPO
Director  automatically will be granted, without further action by the Board or
Compensation Committee of the Board, a restricted stock unit award having a
grant date fair market value equal to $175,000 divided by 365 and then
multiplied by the number of days (the “Remaining Number of Days”) from the date
of such initial election to MobileIron’s next annual stockholder meeting date
following such initial election (provided that if no annual meeting date has
been established, then to the next June 25th following such initial election)  
  (the “Initial RSU Grant”).   The number of shares underlying the Initial RSU
Grant shall be determined by dividing the grant date fair market value (as
determined above) by  the average closing price of the Common Stock on the
NASDAQ Global Select Market over the twenty (20) business days ending on the
trading date immediately before the date of grant.  The Initial RSU Grant will
vest in full on the annual stockholder meeting date following such initial
election, subject to the Post-IPO Director’s Continuous Service (as defined in
the Plan) on such annual meeting date, and provided that if the Post-IPO
Director voluntarily resigns as a Director other than for cause, then the
Initial RSU Grant will vest as of the effective date of the resignation as to
the number of shares subject to the Initial RSU Grant (i) multiplied by the
number of days of the Director’s service between the date of grant and the
effective date of the resignation and (ii) divided by the Remaining Number of
Days.   In addition, in the event of a Change in Control or a Corporate
Transaction (each, as defined in the Plan), any unvested portion of the Initial
RSU Grant will fully vest and become exercisable as of immediately prior to the
effective time of such Change in Control or Corporate Transaction, subject to
the Post-IPO Director’s Continuous Service (as defined in the Plan) on the
effective date of such transaction.  For the sake of clarity,  Eligible
Directors who are serving on the Board on the effective date of the IPO (a
“Pre-IPO Director”) will not be awarded an Initial RSU Grant upon the effective
date of the IPO.    

 

2.Annual Option Grant: On the date of each MobileIron annual stockholder meeting
held after the effective date of the IPO, each Pre-IPO Director who is a member
of the Compensation Committee of the Board, automatically, and without further
action by the Board or Compensation Committee of the Board, will be granted a
stock option to purchase shares having a grant date fair value equal to $125,000
computed in accordance with FASB ASC Topic 718 (Annual Grant) (the “Annual
Option Grant”).   On the date of each MobileIron annual stockholder meeting held
after the date of initial election of a Post-IPO Director to the Board, if such
Post-IPO Director is then serving on the Compensation Committee of the

2

 

--------------------------------------------------------------------------------

 



Board, such Post-IPO Director automatically, and without further action by the
Board or Compensation Committee of the Board, will be granted an Annual Option
Grant.  Each Annual Option Grant will vest fully on the first anniversary of the
date of grant, subject to the Eligible Director’s Continuous Service (as defined
in the Plan) on the vesting date, and provided that if the Director voluntarily
resigns as a Director other than for cause, then the Annual Option Grant will
vest as of the effective date of the resignation as to 1/12th of the shares
subject to the Annual Option Grant multiplied by the number of full months of
the Director’s service between the date of grant and the effective date of the
resignation.  In addition, in the event of a Change in Control or a Corporate
Transaction (each, as defined in the Plan), any unvested portion of the Annual
Option Grant will fully vest and become exercisable as of immediately prior to
the effective time of such Change in Control or Corporate Transaction, subject
to the Eligible Director’s Continuous Service (as defined in the Plan) on the
effective date of such transaction.

 

3.Annual RSU Grant: On the date of each MobileIron annual stockholder meeting
held in 2016 or any later year, each Pre-IPO Director who is not then a member
of the Compensation Committee automatically, and without further action by the
Board or Compensation Committee of the Board, will be granted a restricted stock
unit award having a grant date fair market value equal to $175,000 determined on
the basis of the average closing price of the Common Stock on the NASDAQ Global
Select Market over the twenty (20) business days ending on the trading
date immediately prior to the date of grant (the “Annual RSU Grant”).  On the
date of each MobileIron annual stockholder meeting held after the date of
initial election of a Post-IPO Director to the Board, if such Post-IPO Director
is not then a member of the Compensation Committee, such Post-IPO Director
automatically, and without further action by the Board or Compensation Committee
of the Board, will be granted an Annual RSU Grant.  Each Annual RSU Grant will
vest fully on the first anniversary of the date of grant, subject to the
Eligible Director’s Continuous Service (as defined in the Plan) on the vesting
date, and provided that if the Director voluntarily resigns as a Director other
than for cause, then the Annual RSU Grant will vest as of the effective date of
the resignation as to 1/12th of the shares subject to the Annual RSU Grant
multiplied by the number of full months of the Director’s service between the
date of grant and the effective date of the resignation.  In addition, in the
event of a Change in Control or a Corporate Transaction (each, as defined in the
Plan), any unvested portion of the Annual RSU Grant will fully vest and become
exercisable as of immediately prior to the effective time of such Change in
Control or Corporate Transaction, subject to the Eligible Director’s Continuous
Service (as defined in the Plan) on the effective date of such transaction.

 

4.Supplemental RSU Grant: On October 27, 2015, each Pre-IPO Director who is not
then a member of the Compensation Committee automatically, and without further
action by the Board or Compensation Committee of the Board, will be granted a
restricted stock unit award having a grant date fair market value equal to
$50,000 determined on the basis of the average closing price of the Common Stock
on the NASDAQ Global Select Market over the twenty (20) business days ending on
the date of grant (the “Supplemental RSU Grant”).  Each Supplemental RSU Grant
will vest fully on June 25, 2016 (the first anniversary of the 2015 annual
stockholder meeting), subject to the Eligible Director’s Continuous Service (as
defined in the Plan) on the vesting date, and provided that if the Director
voluntarily resigns as a Director other than for cause, then the Supplemental
RSU Grant will vest as of the effective date of the resignation as to 1/12th of
the shares subject to the Annual RSU Grant multiplied by the number of full
months of the Director’s service between June 25, 2015 and the effective date of
the resignation.  In addition, in the event of a Change in Control or a
Corporate Transaction (each, as defined in the Plan), any unvested portion of
the Supplemental RSU Grant will fully vest and become exercisable as of
immediately prior to the effective time of such Change in Control or

3

 

--------------------------------------------------------------------------------

 



Corporate Transaction, subject to the Eligible Director’s Continuous Service (as
defined in the Plan) on the effective date of such transaction.

 

Expenses

 

The Company will reimburse Eligible Directors for ordinary, necessary and
reasonable out-of-pocket travel expenses to cover in-person attendance at and
participation in Board and/or Committee meetings; provided, that Eligible
Directors timely submit to the Company appropriate documentation substantiating
such expenses in accordance with the Company’s travel and expense policy, as in
effect from time to time.

 

Philosophy

The Director Compensation Policy is designed to attract and retain experienced,
talented individuals to serve on the Board.  The Board anticipates that the
Board, or a duly authorized committee thereof, will generally review Eligible
Director compensation on an annual basis following the IPO.  The Director
Compensation Policy, as amended from time to time, may take into account the
time commitment expected of Eligible Directors, best practices and market rates
in director compensation, the economic position of MobileIron, broader economic
conditions, historical compensation structure, the advice of the compensation
consultant that the Compensation Committee or the Board may retain from time to
time, and the potential dilutive effect of equity awards on our stockholders. 

Under the Director Compensation Policy, Eligible Directors receive cash
compensation in the form of retainers to recognize their level of responsibility
as well as the necessary time commitment involved in serving in a leadership
role and/or on Committees.  Eligible Directors also receive equity compensation
because we believe that stock ownership provides an incentive to act in ways
that maximize long-term stockholder value.  Further, we believe that stock-based
awards are essential to attracting and retaining talented Board members.  When
stock options are granted, these stock options will have an exercise price at
least equal to the Fair Market Value of Common Stock on the date of grant, so
that stock options provide a return only if the Fair Market Value appreciates
over the period in which the stock option vests and remains exercisable.  We
believe that the vesting acceleration provided in the case of a Change in
Control or other Corporate Transaction is consistent with market practices and
is critical to attracting and retaining high quality directors.

4

 

--------------------------------------------------------------------------------